Allen, J.
It must be assumed from the verdict that the defendant’s servant negligently drove around the corner into Brownell Street, and the only question presented to us is whether the instruction requested as to contributory negligence on the part of the plaintiff should have been given. It cannot be said, as matter of law, that skipping across the street was of itself negligence. The jury may have thought that the usual gait of a girl not quite six years old. Ho high degree of caution in guarding against careless driving can be expected from such a child; and the doctrine of voluntary assumption of a risk must have but slight application. The instruction as given was proper and sufficient.
Exceptions overruled.